Order filed January 16, 2013




                                     In The

                           Fourteenth Court of Appeals
                             NO. 14-11-01092-CV

  MARK THORNTON AND DEBRA DEMPSEY THORNTON, Appellant

                                       V.

              AMANDA CASH AND DANA VARNEY, Appellee


                   On Appeal from the 308th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2010-19565

                                  ORDER

      The clerk’s record was filed February 3, 2012. Our review has determined
that a relevant item has been omitted from the clerk's record. See Tex. R. App. P.
34.5(c). The record does not contain (1) Motion for Enforcement of Post Judgment
Temporary Orders and Order to Appear filed July 2, 2012; (2) Order on Motion for
Clarification of Prior Order for Possession or Access signed September 28, 2012;
(3) Docket sheet related to hearing on September 20, 2012.

      The Harris County District Clerk is directed to file a supplemental clerk’s
record on or before January 28, 2013, containing (1) Motion for Enforcement of
Post Judgment Temporary Ordersa nd Order to Appear filed July 2, 2012; (2)
Order on Motion for Clarification of Prior Order for Possession or Access signed
September 28, 2012; (3) Docket sheet related to hearing on September 20, 2012.

       If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.



                                   PER CURIAM